Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  For purposes of examination, Examiner has utilized the drawings submitted in the certified copy filed 8/31/2021.

Claim Objections
Claim 1 is objected to because of the following informalities: inconsistent claim terminology.  Claim 1, line 1 recites “a motor vehicle” while in lines 2 and 8 the claim recites “said vehicle”.  Examiner suggests amending lines 2 and 8 to recite “said motor vehicle” to keep the claim terminology consistent.  Appropriate correction is required.  Please review dependent claims accordingly.
Claim 1 is objected to because of the following informalities: inconsistent claim terminology.  Claim 1, lines 1-2 recite “an impact protection device” while in line 4 the claim recites “said device comprises”.  Examiner suggests amending line 4 to recite 
Claim 1 is objected to because of the following informalities: inconsistent claim terminology.  Claim 1, line 3 recites “an intermediate heat shield” while in line 5 the claim recites “said heat shield”.  Examiner suggests amending line 5 to recite “said intermediate heat shield” to keep the claim terminology consistent.  Appropriate correction is required.  Please review dependent claims accordingly.
Claim 1 is objected to because of the following informalities: inconsistent claim terminology.  Claim 1, line 3 recites “an exhaust muffler” while in line 6 the claim recites “the muffler”.  Examiner suggests amending line 6 to recite “the exhaust muffler” to keep the claim terminology consistent.  Appropriate correction is required.  Please review dependent claims accordingly.

Claim Rejections
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “a floor”.  
Claim 1 recites the limitation "the kinetic energy" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “a kinetic energy”.
Claim 3 lacks antecedent basis for “the portion”.  Examiner suggests amending to recite “a portion”.
Claim 7 is rejected because a range is given, however, it is unclear because the range does not include a unit of measure.
Claim 8 lacks antecedent basis for “the front face”.  Examiner suggests amending to recite “a front face”.
Claim 10 recites the limitation "at the rear side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “a rear side”.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art record of record does not disclose a cushion fastened opposite the battery on said heat shield wherein said cushion is able to deform when the muffler moves toward and contacts the battery (in order to absorb kinetic energy resulting from an impact on the vehicle).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618